DETAILED ACTION
Restriction Requirement
This application contains claims directed to the following patentably distinct substrate species:
Species SI: directed to polymer substrate of polyimide, liquid crystal polymer, or rigid-rod polymer (appears to be claims 4 and 5)
Species SII: directed to soda-lime glass substrate (appears to be claim 6)
The species are independent or distinct because they require different materials for the substrate. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct deposition process species:
Species DI: directed to forming the back contact and Ag-, Tl-, or Te-containing layers in the same chamber by sputtering to form the back contact then coating by the Ag-, Al-, or Te-containing layer (appears to be claim 9)
Species DII: directed to sputtering a Ag film onto the back contact then sequentially co-evaporating Cu, Ga, In, Se, and optionally Ag (appears to be claim 10) 
Species DIII: directed to sequentially co-evaporating Ag, Cu, In, Ga, and Se (appears to be claim 11) 
Species DIV: directed to depositing one or more layers of Ag, Cu, In, Ga, and optionally Se, or alloys or oxides, sulfides, or selenides thereof and subsequently processing the film at a further elevated temperature (appears to be claim 12)
Species DV: directed to depositing a particulate film comprising Ag, Cu, Tl, In, Ga, O, S, Si, or Te, or a combination thereof or alloys, oxides, sulfides, selenides, tellurides, thereof and subsequently processing the film at a further elevated temperature (appears to be claim 13)

This application contains claims directed to the following patentably distinct K species:
Species KI: directed to K being Al (appears to be claim 16)
Species KII: directed to K being a combination of Al and Tl (appears to be claim 17)
The species are independent or distinct because they require different materials for K. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct Q species:
Species QI: directed to Q being S (appears to be claim 18)
Species QII: directed to Q being a combination of S and Te (appears to be claim 19)
The species are independent or distinct because they require different materials for Q. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 14, 15, and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Benjamin Heuberger on April 5, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735